Exhibit 10.3

FIRST AMENDMENT TO AMENDED AND

RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT is made to the Amended and Restated Employment Agreement
dated November 22, 2006, by and between BRE Properties, Inc. (the “Company”),
and Bradley P Griggs (“Executive”) and is made effective as of December 2007
(the “Amendment Effective Date”).

BACKGROUND

The Company and Executive entered into an Employment Agreement, dated
December 8, 2000, and a First Amendment to Employment Agreement dated January 1,
2003 (collectively the “2000 Employment Agreement as Amended in 2003”), which
governed the Company’s employment of Executive.

The Company and Executive amended and restated the 2000 Employment Agreement as
Amended in 2003 pursuant to the terms of the Amended and Restated Employment
Agreement dated November 22, 2006 (the “Amended Employment Agreement”).

The Company and Executive have further agreed to amend the Amended Employment
Agreement and to have the employment of Executive be governed by the terms and
subject to the conditions of the Amended Employment Agreement as amended by this
First Amendment from and after the Amendment Effective Date.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby amend the Amended Employment Agreement
as follows:

1. Duties. The first three sentences of Paragraph 3 of the Amended Employment
Agreement are deleted in their entirety and replaced with the following:

The Company shall employ Executive as its Executive Vice President -
Development. The Chief Investment Officer (“CIO”) or, if there is no CIO, the
Chief Executive Officer (“CEO”) shall direct and supervise the employment of
Executive and shall determine the powers and duties incident to the position of
Executive Vice President - Development. Executive shall perform his duties as
Executive Vice President - Development faithfully, diligently and to the best of
his ability and devote his full business time and best efforts to the Company.

2. Compensation. Executive’s compensation shall not be modified in conjunction
with this First Amendment, provided Executive’s compensation shall be subject to
such adjustment and modification as permitted pursuant to the Amended Employment
Agreement included, but not limited to, annual adjustment, if any, as may



--------------------------------------------------------------------------------

be determined for calendar year 2008. The parties acknowledge that, since the
Effective Date, Base Salary for Executive has been increased to $300,000 per
year, the target for the Annual Bonus has been adjusted to 90% of Base Salary
and the maximum to 180% of Base Salary.

3. Interpretation and Advice of Counsel. Executive was advised to seek the
advice of counsel in connection with the negotiation of this Amendment.
Executive has done so and this Amendment has been drafted jointly by the
parties. Any uncertainty or ambiguity shall not be construed for or against any
party based on attribution of drafting to any party

4. Definitions. Terms beginning with an initial capital letter not defined
herein shall have the meaning given to them in the Amended Employment Agreement.

5. Effect of Amendment. Accept as amended by this First Amendment, the Amended
Employment Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, this First Amendment has been executed as of the Effective
Date.

 

BRE PROPERTIES, INC.     EXECUTIVE /s/ Constance B. Moore     /s/ Bradley P.
Griggs

Constance B. Moore

Chief Executive Officer

    Bradley P. Griggs